DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination in the application filed November 30, 2020. 

Priority
Acknowledgment is made of the current application’s status as a division of 16/836,865, filed March 31, 2020, now U.S. Patent 10,857,972, which is a continuation of 16/273,109, filed February 11, 2019, now U.S. Patent 10,640,082.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on May 14, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the unique combination of elements and method steps in the order named of the autonomous vehicle, comprising: at least a first user interface device and a second user interface device as well as a computing system, comprising: a processor and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: identifying that a first passenger of the autonomous vehicle during a trip in the autonomous vehicle is a child, identifying that a second passenger of the autonomous vehicle during the trip in the autonomous vehicle is a parent of the child, wherein a predefined parent-child link exists between an account of the parent and an account of the child, detecting locations of the parent and the child within the autonomous vehicle during the trip in the autonomous vehicle, wherein the child is detected as being in a first seat adjacent to the first user interface device within the autonomous vehicle during the trip in the autonomous vehicle and the parent is detected as being in a second seat adjacent to the second user interface device within the autonomous vehicle during the trip in the autonomous vehicle, 
Prior art such as Ricci, U.S. Patent Application Publication 2016/0059865 A1 teaches, “[0282] Optionally, the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216. By way of example, a device 212, 248 associated with a user 216 may be located at a second outside area 520 from the vehicle 104. In this case, and based at least partially on the distance of the device 212, 248 from the vehicle 104 (e.g., provided by detecting the device 212, 248 at or beyond the second outside area 520) the vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. Optionally, the vehicle 104 may provide an alert based on the distance of the device 212, 248 from the vehicle 104. Continuing the example above, once the device 212, 248 reaches the first outside area 516 of the vehicle 104 at least one of the vehicle features may be unlocked. For instance, by reaching the first outside area 516, the vehicle 104 may unlock a door of the vehicle 104. In some cases, when the device is detected to be inside the vehicle 104, the various sensors 236, 242 may determine that the user 216 is in an area 508 and/or zone 512. As is further described herein, features of the vehicle 104, device 212, 248, and/or other components may be controlled based on rules stored in a memory.”
Prior art such as Saban, U.S. Patent Application Publication 2010/0302022 A1 teaches, “[0101] A command signal to “disable operation” is sent to control the operation of power-operated devices installed near a vehicle seat VSj not shown in the Figs., wherein a child 8 is disposed. For example, a “disable operation” signal is sent to an electro-mechanical or power-child-lock to automatically disable the internal door-handle from operation. In the same manner, a “disable operation” signal may be sent to the power-window module to automatically disable the power-window switch. [0205] As mentioned hereinabove, many default instructions may be incorporated into the modes of operation of the indicator(s) 14. For example, by default, the input registration of a child safety seat's disposition in a front vehicle passenger seat may not be required, when airbag(s) are automatically suppressed in case a child 8 is detected as occupying that vehicle seat VSj. When a specific rear passenger seat wherein a child is seated is not specifically identified as seating a child 8, another default instruction will care for the operable devices 24 to simultaneously disable the door locks and power windows' switches of both rear doors and rear windows. Likewise, a default instruction will care for the alert systems 26 to emit a message to move the front passenger seat backwards or to recommend moving the child 8 to rear seats whenever occupancy of a child is registered in the front passenger seat.”
Prior art such as Lem, U.S. Patent Application Publication 2017/0361792 A1 teaches, “[0064] 
Prior art such as Canavor U.S. Patent 9,971,348 B1 teaches, “The autonomous vehicle may also have a vehicle profile. The vehicle profile may specify various rules to be enforced when particular passengers are within the autonomous vehicle or to be enforced when the autonomous vehicle is being operated. For example, a parent may specify in a vehicle profile that child locks be engaged when their children are passengers in the vehicle. As another example, a rental car company may specify in some vehicle profiles that smoking is permitted and in other vehicle profiles that smoking is prohibited, which could affect which vehicles are assigned to particular passengers. As another example, the passenger profile data 236 may also include various preferences for the passenger. These preferences may include preferred settings for the autonomous vehicle 103, such as seat adjustments or positions, temperature, radio stations, child locks engaged or disengaged, and similar settings. These preferences may also include preferred modes of operation of the vehicle, such as a preferred range for travel speeds, whether or not to engage all-wheel or four-wheel drive, driving style modes (e.g., sport driving mode, smooth driving mode, etc.), travel purpose modes (e.g., commuting mode to reach the office quickly, tourism mode to visit local landmarks, etc.), or similar modes. These preferences can also include route or navigation preferences, such as a preference for routes that use surface streets only, routes that use freeways when possible, routes that avoid traffic, routes that go past a particular location, routes that avoid a particular location, routes that use a particular street, routes that avoid a particular street, and similar route or navigation preferences. The vehicle profile data 239 represents one or more configuration settings or rules specific to the autonomous vehicle 103 as well as data describing the options, systems, and capabilities of the autonomous vehicle 103. For example, the vehicle profile data 239 may specify that the autonomous vehicle 103 must have child locks engaged for the doors when the passenger profile data 236 for a passenger of the autonomous vehicle 103 indicates that the age of the passenger is below a certain threshold. As another example, the vehicle profile data 239 may specify that specific passengers (e.g., children) cannot modify the route of the autonomous vehicle 103 or the final destination of the autonomous vehicle 103. The vehicle controller 203 may then reconfigure, adjust, or otherwise alter one or more configuration settings or the state of the autonomous vehicle 103 based at least in part on information included in the passenger profile data 236. For example, the vehicle controller 203 may change one or more settings to match a passenger preference specified in the passenger profile data 236. As another example, the vehicle controller 203 may change one or more settings or otherwise adjust the state of the autonomous vehicle 103 to comply with one or more predefined rules specified by the vehicle profile data 239 (FIG. 2) in response to determining that the passenger falls within a class of passengers (e.g., children or other classes) for which a predefined rule applies. Moving on to box 506, the vehicle control system 243 identifies which rule or rules specified in the vehicle profile data 239 are triggered for the identified passenger. Based on the passenger profile data 236 associated with the passenger profile 231, the vehicle control system 243 identifies one or more classes of passengers to which the identified passenger belongs. For example, if the passenger profile data 236 indicates that the passenger is under the age of 18, the vehicle control system 243 may determine that the passenger is a child and that certain features of the autonomous vehicle 103 should be enabled or disabled. As another example, if the passenger profile data 236 indicates that the passenger is a young child, then the vehicle profile data 239 may include a rule that the autonomous vehicle 103 cannot begin operation until certain criteria are met (e.g., passenger seated in rear-facing child seat, child locks engaged, an adult passenger is also present within the autonomous vehicle 103, and/or similar applicable safety criteria).”
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the elements in combination, the method steps in the order named, of the method performed by a computing system, comprising: receiving a request for a trip of a passenger in an autonomous vehicle, wherein the request includes identification information specifying an identity of the passenger, responsive to receiving the request, determining whether a predefined parent-child link exists between an account corresponding to the identification information of the passenger and a second account associated with a second person, wherein the predefined parent-child link indicates a parent-child relationship between the passenger and the second person, wherein the predefined parent-child link is defined between the account corresponding to the passenger maintained by the computing system and the second account prior to receipt of the request for the trip of the passenger in the autonomous vehicle, wherein the account corresponding to the identification information of the passenger includes a predefined location defined in the account maintained by the computing system prior to receipt of the request, and responsive to detecting the predefined parent-child link and the passenger comprising the child in the parent-child relationship, setting the predefined location as a destination for the trip of the passenger in the autonomous vehicle. Prior art additionally fails to disclose the elements and method steps in the order named of the computing system, comprising: a data store, wherein the data store comprises a plurality of accounts each associated with different identification information, a processor, and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving a request for a trip of a passenger in an autonomous vehicle, wherein the request includes identification information specifying an identity of the passenger, responsive to receiving the request, determining whether a predefined parent-child link exists between an account corresponding to the identification information of the passenger and a second account associated with a second person, wherein the predefined parent-child link indicates a parent-child relationship between the passenger and the second person, wherein the predefined parent-child link is defined between the account corresponding to the passenger maintained by the computing system and the second account prior to receipt of the request for the trip of the passenger in the autonomous vehicle, wherein the account corresponding to the identification information of the passenger includes a predefined location defined in the account maintained by the computing system prior to receipt of the request, and responsive to detecting the predefined parent-child link and the passenger comprising the child in the parent-child relationship, setting the predefined location as a pick-up location for the trip of the passenger in the autonomous vehicle. The cited combination of references fails to suggest these features, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Spasovski et al. disclosed Vehicle Security System and Methods (U.S. Patent Application Publication 2020/0238953 A1):
Claims
1. A method comprising: receiving, by a vehicle security system, a destination and a driving route to the destination for an autonomous vehicle to follow; identifying, by the vehicle security system, a passkey associated with the driving route; communicating the passkey to a user designated to meet the autonomous vehicle at the destination; and confirming, by the vehicle security system, that the user designated to meet the autonomous vehicle possesses the passkey.
2. The method of claim 1, further comprising unlocking the autonomous vehicle doors at the destination responsive to confirming that the user designated to meet the autonomous vehicle possesses the passkey.
3. The method of claim 1, wherein the autonomous vehicle follows the specific received driving route to the destination.
4. The method of claim 1, further comprising: capturing images or live video of the interior of the autonomous vehicle; and communicating the captured images or live video to a second user who determined the destination and the driving route.
5. The method of claim 4, further comprising receiving instructions from the second user indicating whether to unlock the autonomous vehicle doors at the destination after communicating the captured images or live video to the second user.
6. The method of claim 4, further comprising receiving instructions from the second user after communicating the captured images or live video to the second user, wherein the received instructions include one of an instruction to unlock the autonomous vehicle doors, an instruction to return the autonomous vehicle to a starting location of the driving route, and an instruction to drive the autonomous vehicle to a different location.
7. The method of claim 1, further comprising: capturing images or live video of an area near the autonomous vehicle and external to the autonomous vehicle; and communicating the captured images or live video to a second user who determined the destination and the driving route.
8. The method of claim 7, further comprising receiving instructions from the second user indicating whether to unlock the autonomous vehicle doors at the destination after communicating the captured images or live video to the second user.
9. The method of claim 7, further comprising receiving instructions from the second user after communicating the captured images or live video to the second user, wherein the received instructions include one of an instruction to unlock the autonomous vehicle doors, an instruction to return the autonomous vehicle to a starting location of the driving route, and an instruction to drive the autonomous vehicle to a different location.
13. A method comprising: accessing, by a vehicle security system, a plurality of parameters associated with approved transportation of a child in an autonomous vehicle; receiving a transportation request from the child; determining whether the transportation request is approved based on the plurality of parameters; and responsive to determining that the transportation request is not approved based on the plurality of parameters, contacting an adult user associated with the plurality of parameters and requesting approval of the transportation request.
16. The method of claim 13, further comprising providing alternate transportation options to the child responsive to receiving disapproval of the transportation request from the adult user.
17. An apparatus comprising: a communication manager configured to receive, from an adult user, a destination and a driving route to the destination for an autonomous vehicle to follow with a child passenger; and a passkey manager configured to identify a passkey associated with the driving route, wherein the communication manager is further configured to communicate the passkey to a user designated to meet the autonomous vehicle at the destination, and wherein the passkey manager is further configured to confirm that the user designated to meet the autonomous vehicle at the destination possesses the passkey.
18. The apparatus of claim 17, further comprising a vehicle lock manager configured to unlock the autonomous vehicle doors responsive to the passkey manager confirming that the user designated to meet the autonomous vehicle at the destination possesses the passkey.
19. The apparatus of claim 17, further comprising an image processing module configured to: capture images or live video of the interior of the autonomous vehicle; and communicate the captured images or live video to the adult user.
20. The apparatus of claim 19, wherein the communication manager further receives instructions from the adult user indicating whether to unlock the autonomous vehicle doors at the destination after the adult user receives the captured images or live video..

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689